IN THE SUPREME COURT OF THE STATE OF NEVADA


                      IN THE MATTER OF DISCIPLINE OF                          No. 83255
                      JAMES J. JIMMERSON, BAR NO. 264.

                                                                                       FIL3 7-10
                                                                                       JAN 2 8 20
                                                                                 OLE

                                          ORDER OF PUBLIC REPRIMAND BY                  EF DEPUTY CLEW


                                  This is an automatic review of a Southern Nevada Disciplinary
                      Board hearing panel's recommendation to publicly reprimand James J.
                      Jimmerson for violating RPC 1.15 (safekeeping property) by making five
                      transfers from his trust account to his business account and a personal
                      account. Jimmerson made three of the transfers before clients paid bills for
                      earned fees, one transfer from a client's retainer before earning the fee, but
                      with that client's permission, and one transfer through a clerical error.
                                  The State Bar does not contest the panel's conclusions as to
                      Jimmerson's violation of RPC 1.15, his mental state, or potential injury to
                      clients, but it argues that the recommended discipline is too lenient. In that
                      regard, the State Bar asserts that two of the mitigating factors found by the
                      panel (absence of dishonest or selfish motive and personal or emotional
                      problems) are not supported and that, regardless of the other mitigating
                      factors, discipline short of a suspension is not proper in a case involving
                      misappropriation of client funds. Jimmerson does not contest the RPC 1.15
                      violation but asserts that the weight of mitigating circumstances, his
                      mental state, and the level of harm, which all factor into a discipline
                      determination, support the panel's recommendation.


SUPREME COURT
     OF
   NEVADA

            AlIDID.
                                                                                  7. 2-- V Z-13 (
tO) 1947A
                                As to the RPC 1.15 violation, we conclude that clear and
                   convincing evidence supports the panel's findings.      In re Discipline of
                   Drakulich, 111 Nev. 1556, 1566, 908 P.2d 709, 715 (1995) (recognizing the
                   State Bar's burden of proof in a disciplinary matter). As to the discipline,
                   Jimmerson violated a duty owed to his clients (safekeeping client funds),
                   and the record supports the panel's conclusion that he should have known
                   not to make four of the transfers, given that he acknowledged that he did
                   not verify whether his clients had actually paid their bills before making
                   three of the transfers and that he made the fourth transfer before earning
                   the fee, albeit with the client's permission. The record likewise supports
                   that Jimmerson made a clerical error and thus acted negligently as to the
                   fifth transaction. The panel found and the record supports that no actual
                   injury occurred but the transfers from the trust account had the potential
                   to injure clients.'
                                Suspension generally applies as a baseline sanction for
                   Jimmerson's misconduct. See Standards for Imposing Lawyer Sanctions,
                   Compendium of Professional Responsibility Rules and Standards, Standard
                   4.12 (Am. Bar Asen 2017) (providing that suspension is appropriate when
                   a lawyer should know that he is dealing improperly with client property and
                   causes potential injury to clients). But based on the evidence supporting
                   the weight of mitigating circumstances (free and full disclosure to the
                   disciplinary authority and cooperative attitude in the proceedings; personal


                         1The  record supports the panel's finding that potential injury was
                   remote here because (1) the clients subsequently paid their bills, some
                   within days of Jimmerson's withdrawals from his trust account, (2) he
                   earned the retainer fee that the client consented to Jimmerson using shortly
                   after he withdrew it from his trust account, and (3) he immediately
                   corrected the clerical-error transfer upon discovering it.
SUPREME COURT
      OF
    NEVADA
                                                        2
(0) 1947A ogigto
or emotional problems2; remorse; timely good faith effort to rectify the
consequences of the misconduct; and the remoteness of Jimmerson's prior
discipline offense, which occurred in 1994) compared to the two aggravating
circumstances (substantial experience in the practice of law and prior
disciplinary offense), we conclude that a public reprimand is sufficient.3
SCR 105(3)(b) (providing that a de novo standard of review applies to legal
conclusions and recommended discipline and a deferential standard applies
to findings of fact); In re Discipline of Schaefer, 117 Nev. 496, 515, 25 P.3d
191, 204 (2001) (observing that the hearing paners disciplinary


      2 Contrary to the State Bar's argument, the testimony supports the
panel's finding that personal or emotional problems apply as a mitigating
factor here.

      3We   need not address the State Bar's argument regarding the panel's
finding that Jimmerson's misconduct was additionally mitigated by absence
of a selfish motive because under these circumstances, we conclude that
even without that mitigating factor, the panel appropriately found that the
circumstances here weigh in favor of a public reprimand, which sufficiently
serves the purpose of attorney discipline. State Bar of Nev. v. Claiborne,
104 Nev. 115, 213, 756 P.2d 464, 527-28 (1988) (stating that the purpose of
attorney discipline is to protect the public, the courts, and the legal system).

      Also, to the extent the State Bar argues that suspension should apply
as a hard and fast minimum threshold discipline for any violation that fits
under Standard 4.12, we decline to adopt such a rule. The Standards and
our caselaw support that discipline is partly determined by considering the
extent of potential or actual harm caused by the misconduct and
circumstances that may mitigate or aggravate it. In re Discipline of Lerner,
124 Nev. 1232, 1246, 197 P.3d 1067, 1077 (2008); Standards for Imposing
Lawyer Sanctions, Standard 3.0 (listing factors to be considered, including
the potential or actual injury and the existence of aggravating or mitigating
factors); Standard 4.1 (stating that the recommended levels of discipline are
 generally appropriate in cases involving the failure to preserve client
CC




property" and apply "[a]bsent aggravating or mitigating circumstances,
upon application of the factors set out in 3.0).


                                       3
                           recommendation is persuasive); see In re Discipline of Lerner, 124 Nev.
                           1232, 1246, 197 P.3d 1067, 1077 (2008) (setting forth the four factors used
                           in determining whether the panel's recommended discipline is appropriate:
                           "the duty violated, the lawyer's mental state, the potential or actual injury
                           caused by the lawyer's misconduct, and the existence of aggravating or
                           mitigating factore).
                                       Accordingly, we hereby publicly reprimand attorney James J.
                           Jimmerson for violating RPC 1.15. Additionally, Jimmerson shall pay the
                           costs of the disciplinary proceedings, including $1,500 under SCR 120(3)
                           within 30 days from the date of this order if he has not already done so. The
                           State Bar shall comply with SCR 121.1.
                                       It is so ORDERED.




                                                   Hardesty

                                                                                                j
                                 Ale4C.4-.0
                           Stiglich                                   Herndon



                           cc:   Chair, Southern Nevada Disciplinary Board
                                 Bailey Kennedy
                                 Bar Counsel, State Bar of Nevada
                                 Executive Director, State Bar of Nevada




SUPREME COURT
      OF
    NEVADA
                                                                 4
(0) 1947A